Citation Nr: 0821487	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-08 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel

INTRODUCTION

The veteran has verified active service from August 1973 to 
December 1974, and from August 1982 to July 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Regional 
Office (RO) that granted service connection for PTSD and 
assigned a 30 percent evaluation, effective May 28, 2004, a 
100 percent evaluation effective July 8, 2004 and a 30 
percent evaluation, effective September 1, 2004.  The veteran 
disagreed with the assigned 30 percent evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

The testimony presented in a May 2008 hearing before the 
Board indicates that the veteran endorsed worsening of his 
PTSD symptoms.  Specifically, the veteran and his wife 
testified that he experienced panic attacks more than once a 
week, social isolation, a lack of motivation, a loss of 
interest in hobbies, problems maintaining personal hygiene, 
daily suicidal and homicidal thoughts, tendencies toward 
physical violence, explosive behavior, anger, road rage, 
difficulty adapting to circumstances and constant intrusive 
thoughts about a grenade accident in service.  The veteran 
testified that he was dependant on his wife and his social 
relationships were severely affected to the point that he 
could not work or go out in crowds.  He testified that he 
could not work due to panic attacks and intrusive thoughts 
about the grenade accident in service.  He only maintains a 
relationship with his wife and mother.  The veteran was 
receiving treatment at the VA medical center for his PTSD 
about once a month and was taking medication for his PTSD 
symptoms. 

As the veteran was last examined at the VA in February 2005, 
more than 3 years ago, and the testimony presented in the May 
2008 hearing indicates a possible worsening of the veteran's 
PTSD symptoms, the Board finds that a current VA examination 
is necessary to adequately evaluate the claim.  See Caffrey 
v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  

The last VA treatment records in the file are dated in April 
2006.  Thus, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

During a VA examination, the veteran reported that he is in 
receipt of benefits from the Social Security Administration 
(SSA) for his psychiatric disorder.  Thus, these records 
should be obtained.

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Thus, corrective notice should be 
provided on remand.  
        
Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that advises the 
veteran that a disability rating and 
effective date will be assigned if a higher 
rating is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Obtain VA mental health treatment 
records dating from April 2006 from the 
Wilkes-Barre, Pennsylvania VA healthcare 
system.  

3.  Obtain the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim 
from the Social Security Administration.

4.  The veteran should then be afforded a 
VA psychiatric examination to determine the 
nature and extent of his PTSD.  The 
examination report should include a 
detailed account of all symptomatology 
found to be present.  The examiner should 
assign a Global Assessment of Functioning 
score for the service-connected PTSD.  The 
claims folder should be made available to 
and reviewed by the examiner in conjunction 
with the examination.

5.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case, and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
